NU SKIN ENTERPRISES, INC.


PLEDGE AGREEMENT

        This PLEDGE AGREEMENT (this “Agreement”) is dated as of October 12, 2000
and is entered into by and among Nu Skin Enterprises, Inc., a Delaware
corporation (“Company”), each Additional Pledgor that may become a party hereto
after the date hereof in accordance with Section 16 hereof (each of Company and
each Additional Pledgor being a “Pledgor” and collectively “Pledgors”), and
State Street Bank and Trust Company of California, N.A. (“Secured Party”), as
agent for and on behalf of the other Benefitted Parties party to the Collateral
Agency and Intercreditor Agreement referred to below.


PRELIMINARY STATEMENTS

        A.        The Prudential Insurance Company of America (“Prudential”) is
purchasing an aggregate principal amount of JP¥9,706,500,000 of Company’s Senior
Secured Notes due October 12, 2010 (the “Notes”) pursuant to that certain Note
Purchase Agreement dated as of October 12, 2000 by and between Company and
Prudential (such agreement, as it may hereafter be amended, supplemented or
otherwise modified from time to time, being the “Note Purchase Agreement,” the
terms defined therein and not otherwise defined herein being used herein as
therein defined), and it is desired that the obligations of Company under the
Note Purchase Agreement and the Notes be secured hereunder.

        B.        The Note Purchase Agreement requires Company to (i) pledge, or
cause a pledge of, 65% of the Equity Securities of each Material Foreign
Subsidiary to Secured Party, for the ratable benefit of the Benefitted Parties
(as defined in the Collateral Agency and Intercreditor Agreement), as security
for the Notes, and (ii) take all actions as may be necessary or desirable to
give to Secured Party, for the ratable benefit of the Benefitted Parties, a
valid and perfected first priority Lien on and security interest in the Pledged
Collateral.

        C.        Secured Party, Prudential and each of the other Benefitted
Parties have entered into that certain Collateral Agency and Intercreditor
Agreement dated as of October 12, 2000 (such agreement, as it may hereafter be
amended, supplemented or otherwise modified from time to time, being the
“Collateral Agency and Intercreditor Agreement”).

        D.        Company is the legal and beneficial owner of all of the Equity
Securities of Nu Skin Japan Co., Ltd., a Japanese corporation (“Nu Skin Japan”).

        E.        It is a condition precedent to Prudential’s obligation to
purchase and pay for the Notes that Pledgors shall have granted the security
interest and undertaken the obligations contemplated by this Agreement and the
Note Purchase Agreement.

        F.        This Agreement, the Note Purchase Agreement and each of the
other documents relating to the Secured Obligations (as defined in Section 2)
are hereinafter referred to collectively as the “Senior Secured Loan Documents.”

        NOW, THEREFORE, in consideration of the premises and in order to induce
Prudential to purchase and for the Notes under the Note Purchase Agreement, and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, each Pledgor hereby agrees with Secured Party as follows:

        SECTION 1.     Pledge of Security.     Each Pledgor hereby pledges and
assigns to Secured Party, and hereby grants to Secured Party a first priority
security interest in, all of such Pledgor’s right, title and interest in and to
the following (the “Pledged Collateral”):

            (a)        the Equity Securities described in Schedule I attached
hereto for such Pledgor and the Equity Securities of each Person that becomes a
Material Foreign Subsidiary, including all securities convertible into, and
rights, warrants, options and other rights to purchase or otherwise acquire, any
of the foregoing now or hereafter owned by such Pledgor, and the certificates or
other instruments representing any of the foregoing and any interest of such
Pledgor in the entries on the books of any securities intermediary pertaining
thereto (the “Pledged Shares”), and all dividends, distributions, returns of
capital, cash, warrants, option, rights, instruments, right to vote or manage
the business of such Person pursuant to organizational documents governing the
rights and obligations of the stockholders, and other property or proceeds from
time to time received, receivable or otherwise distributed in respect of or in
exchange for any or all of such Pledged Shares; provided that the Pledged Shares
shall not include any Equity Securities of such issuer in excess of the number
of shares or other equity interests of such issuer possessing up to but not
exceeding 65% of the voting power of all classes of Equity Securities entitled
to vote of such issuer, and all dividends, cash, warrants, rights, instruments
and other property or proceeds from time to time received, receivable or
otherwise distributed in respect of or in exchange for any or all of such Equity
Securities; and

            (b)        to the extent not covered by clause (a) above, all
proceeds of any or all of the foregoing Pledged Collateral. For purposes of this
Agreement, the term “proceeds” includes whatever is receivable or received when
Pledged Collateral or proceeds are sold, exchanged, collected or otherwise
disposed of, whether such disposition is voluntary or involuntary.

        SECTION 2.     Security for Obligations.     This Agreement secures, and
the Pledged Collateral is collateral security for, the prompt payment or
performance in full when due, whether at stated maturity, by required
prepayment, declaration, acceleration, demand or otherwise (including the
payment of amounts that would become due but for the operation of the automatic
stay under Section 362(a) of the Bankruptcy Code, 11 U.S.C. §362(a) or any
similar or comparable laws of jurisdictions outside the United States), of all
obligations and liabilities of every nature of Pledgors now or hereafter
existing under or arising out of or in connection with the Obligations (as
defined in the Collateral Agency and Intercreditor Agreement) and all extensions
or renewals thereof, whether for principal, interest (including without
limitation interest that, but for the filing of a petition in bankruptcy with
respect to any Pledgor, would accrue on such Obligations, whether or not a claim
is allowed against



2

        SECTION 2.     Security for Obligations.     This Agreement secures, and
the Pledged Collateral is collateral security for, the prompt payment or
performance in full when due, whether at stated maturity, by required
prepayment, declaration, acceleration, demand or otherwise (including the
payment of amounts that would become due but for the operation of the automatic
stay under Section 362(a) of the Bankruptcy Code, 11 U.S.C. §362(a) or any
similar or comparable laws of jurisdictions outside the United States), of all
obligations and liabilities of every nature of Pledgors now or hereafter
existing under or arising out of or in connection with the Obligations (as
defined in the Collateral Agency and Intercreditor Agreement) and all extensions
or renewals thereof, whether for principal, interest (including without
limitation interest that, but for the filing of a petition in bankruptcy with
respect to any Pledgor, would accrue on such Obligations, whether or not a claim
is allowed against

        SECTION 3.     Delivery of Pledged Collateral.     All certificates or
instruments representing or evidencing the Pledged Collateral shall be delivered
to and held by or on behalf of Secured Party and shall be in suitable form for
transfer by delivery or, as applicable, shall be accompanied by each Pledgor’s
endorsement, where necessary, or duly executed instruments of transfer or
assignment in blank, all in form and substance satisfactory to Secured Party.
Upon the occurrence and during the continuation of a Triggering Event (as
defined in the Collateral Agency and Intercreditor Agreement), Secured Party
shall have the right, without notice to Pledgors, to transfer to or to register
in the name of Secured Party or any of its nominees any or all of the Pledged
Collateral; provided that if the Triggering Event is the result of the
institution of an involuntary Bankruptcy Proceeding against the Company, any
Subsidiary Guarantor or any Material Foreign Subsidiary (an “Involuntary
Proceeding”), Secured Party shall not have such right until such proceeding
continues for at least 60 consecutive days. In addition, Secured Party shall
have the right at any time to exchange certificates or instruments representing
or evidencing Pledged Collateral for certificates or instruments of smaller or
larger denominations.

        SECTION 4.      Representations and Warranties. Each Pledgor represents
and warrants as follows:

            (a)        Due Authorization, etc. of Pledged Shares. All of the
Pledged Shares described on Schedule I for such Pledgor have been duly
authorized and validly issued and are fully paid and non-assessable.

            (b)        Description of Pledged Shares. The Pledged Shares
constitute 65% of the voting power of all classes of Equity Securities of each
issuer thereof, and there are no outstanding warrants, options or other rights
to purchase, or other agreements outstanding with respect to, or property that
is now or hereafter convertible into, or that requires the issuance or sale of,
any Pledged Shares.

            (c)        Ownership of Pledged Collateral. Such Pledgor is the
legal, record and beneficial owner of the Pledged Collateral free and clear of
any Lien except for Permitted Liens.



3

            (d)        Governmental Authorizations. No authorization, approval
or other action by, and no notice to or filing with, any governmental authority
or regulatory body is required for either (i) the pledge by such Pledgor of the
Pledged Collateral pursuant to this Agreement and the grant by such Pledgor of
the security interest granted hereby, (ii) the execution, delivery or
performance of this Agreement by such Pledgor, or (iii) the exercise by Secured
Party of the voting or other rights, or the remedies in respect of the Pledged
Collateral, provided for in this Agreement (except as may be required in
connection with a disposition of Pledged Collateral by laws affecting the
offering and sale of securities generally).

            (e)        Perfection. The pledge of the Pledged Collateral pursuant
to this Agreement creates a valid and perfected first priority security interest
in the Pledged Collateral, securing the payment of the Secured Obligations.

            (f)        Margin Regulations. The pledge of the Pledged Collateral
pursuant to this Agreement does not violate Regulation T, U or X of the Board of
Governors of the Federal Reserve System.

            (g)        Other Information. All information heretofore, herein or
hereafter supplied to Secured Party by or on behalf of such Pledgor with respect
to the Pledged Collateral is accurate and complete in all respects.

         SECTION 5.     Transfers and Other Liens; Additional Pledged
Collateral; etc.      Each Pledgor shall:

            (a)        not, except as expressly permitted by the Senior Secured
Loan Documents, (i) sell, assign (by operation of law or otherwise) or otherwise
dispose of, or grant any option with respect to, any of the Pledged Collateral,
(ii) create or suffer to exist any Lien upon or with respect to any of the
Pledged Collateral, except for Permitted Liens, or (iii) permit any issuer of
Pledged Shares to merge or consolidate unless all the outstanding Equity
Securities of the surviving or resulting corporation is, upon such merger or
consolidation, pledged hereunder and no cash, securities or other property is
distributed in respect of the outstanding Equity Securities of any other
constituent corporation; provided, if the surviving or resulting corporation is
a foreign corporation, then such Pledgor shall only be required to pledge
outstanding Equity Securities of such surviving or resulting corporation
possessing up to but not exceeding 65% of the voting power of all classes of
Equity Securities of such issuer entitled to vote;



4

            (b)        (i) cause each issuer of Pledged Shares not to issue any
Equity Securities in addition to or in substitution for the Pledged Shares
issued by such issuer, except to such Pledgor or as otherwise permitted by the
Senior Secured Loan Documents, (ii) pledge hereunder, immediately upon its
acquisition (directly or indirectly) thereof, any and all additional Equity
Securities of each issuer of Pledged Shares, and (iii) pledge hereunder,
immediately upon its acquisition (directly or indirectly) thereof, any and all
Equity Securities of any Person that, after the date of this Agreement, becomes,
as a result of any occurrence, a Material Foreign Subsidiary; provided,
notwithstanding anything contained in clause (ii) or this clause (iii) to the
contrary, such Pledgor shall only be required to pledge the outstanding Equity
Securities up to but not exceeding 65% of the voting power of all classes of
Equity Securities of such controlled foreign corporation entitled to vote;

            (c)        promptly deliver to Secured Party all written notices
received by it with respect to the Pledged Collateral (other than customary
notices received from a governmental or regulatory body and customary and
routine notices received from the issuer of the Pledged Shares in the ordinary
course of business); and

            (d)        pay promptly when due all taxes, assessments and
governmental charges or levies imposed upon, and all claims against, the Pledged
Collateral, except to the extent the validity thereof is being contested in good
faith; provided that such Pledgor shall in any event pay such taxes,
assessments, charges, levies or claims not later than five days prior to the
date of any proposed sale under any judgment, writ or warrant of attachment
entered or filed against such Pledgor or any of the Pledged Collateral as a
result of the failure to make such payment.

         SECTION 6.      Further Assurances; Pledge Amendments.

            (a)        Each Pledgor agrees that from time to time, at the
expense of such Pledgor, such Pledgor will promptly execute and deliver all
further instruments and documents, and take all further action, that may be
necessary or desirable, or that Secured Party may request, in order to perfect
and protect any security interest granted or purported to be granted hereby or
to enable Secured Party to exercise and enforce its rights and remedies
hereunder with respect to any Pledged Collateral. Without limiting the
generality of the foregoing, each Pledgor will: (i) execute and file such
financing or continuation statements, or amendments thereto, and such other
instruments or notices, as may be necessary or desirable, or as Secured Party
may reasonably request, in order to perfect and preserve the security interests
granted or purported to be granted hereby and (ii) at Secured Party’s request,
appear in and defend any action or proceeding that may affect such Pledgor’s
title to or Secured Party’s security interest in all or any part of the Pledged
Collateral. Each Pledgor hereby authorizes Secured Party to file one or more
financing or continuation statements, and amendments thereto, relative to all or
any part of the Pledged Collateral without the signature of such Pledgor. Such
Pledgor agrees that a carbon, photographic or other reproduction of this
Agreement or of a financing statement signed by such Pledgor shall be sufficient
as a financing statement and may be filed as a financing statement in any and
all jurisdictions.



5

            (b)        Each Pledgor further agrees that it will, upon obtaining
any additional shares of stock or other Equity Securities required to be pledged
hereunder as provided in the Note Purchase Agreement, promptly (and in any event
within five Business Days) deliver to Secured Party a Pledge Amendment, duly
executed by Pledgor, in substantially the form of Schedule II annexed hereto (a
“Pledge Amendment”), in respect of the additional Pledged Shares to be pledged
pursuant to this Agreement. Upon each delivery of a Pledge Amendment to Secured
Party, the representations and warranties contained in Section 4 hereof shall be
deemed to have been made by such Pledgor as to the Pledged Collateral described
in such Pledge Amendment. Pledgor hereby authorizes Secured Party to attach each
Pledge Amendment to this Agreement and agrees that all Pledged Shares listed on
any Pledge Amendment delivered to Secured Party shall for all purposes hereunder
be considered Pledged Collateral; provided that the failure of such Pledgor to
execute a Pledge Amendment with respect to any additional Pledged Shares pledged
pursuant to this Agreement shall not impair the security interest of Secured
Party therein or otherwise adversely affect the rights and remedies of Secured
Party hereunder with respect thereto.

      SECTION 7.     Voting Rights; Dividends; Etc.

            (a)        So long as no Triggering Event shall have occurred and be
continuing:

                    (i)        each Pledgor shall be entitled to exercise any
and all voting and other consensual rights pertaining to the Pledged Collateral
or any part thereof for any purpose not inconsistent with the terms of the
Senior Secured Loan Documents; provided, however, that such Pledgor shall not
exercise or refrain from exercising any such right if Secured Party or Required
Creditors shall have notified such Pledgor that, in Secured Party’s or Required
Creditors’ judgment, such action would have a material adverse effect on the
value of the Pledged Collateral or any part thereof; and provided, further, that
such Pledgor shall give Secured Party and each Senior Secured Party at least
five Business Days’ prior written notice of the manner in which it intends to
exercise, or the reasons for refraining from exercising, any such right (it
being understood, however, that neither (A) the voting by such Pledgor of any
Pledged Shares for or such Pledgor’s consent to the election of directors at a
regularly scheduled annual or other meeting of stockholders or with respect to
incidental matters at any such meeting, nor (B) such Pledgor’s consent to or
approval of any action otherwise not prohibited under this Agreement and each of
the other Senior Secured Loan Documents shall be deemed inconsistent with the
terms of any Senior Secured Loan Document within the meaning of this Section
7(a)(i), and no notice of any such voting or consent need be given to Secured
Party);




6

                (ii)        each Pledgor shall be entitled to receive and
retain, and to utilize free and clear of the lien of this Agreement, any and all
dividends, other distributions and interest paid in respect of the Pledged
Collateral; provided, however, that any and all dividends, other distributions
and interest paid or payable other than in cash in respect of, and instruments
and other property received, receivable or otherwise distributed in respect of,
or in exchange for, any Pledged Collateral shall be, and shall forthwith be
delivered to Secured Party to hold as, Pledged Collateral and shall, if received
by such Pledgor, be received in trust for the benefit of Secured Party, be
segregated from the other property or funds of such Pledgor and be forthwith
delivered to Secured Party as Pledged Collateral in the same form as so received
(with all necessary indorsements); and


    (iii)        Secured Party shall promptly execute and deliver (or cause to
be executed and delivered) to each Pledgor all such proxies, dividend payment
orders and other instruments as such Pledgor may from time to time reasonably
request for the purpose of enabling such Pledgor to exercise the voting and
other consensual rights which it is entitled to exercise pursuant to paragraph
(i) above and to receive the dividends, other distributions, principal or
interest payments which it is authorized to receive and retain pursuant to
paragraph (ii) above.


            (b)        Upon the occurrence and during the continuation of a
Triggering Event (other than an Involuntary Proceeding) or upon the occurrence
and continuation of an Involuntary Proceeding for at least 60 consecutive days
and during the continuation of such Involuntary Proceeding:

                    (i)        upon written notice from Secured Party to
Pledgors, all rights of Pledgors to exercise the voting and other consensual
rights which it would otherwise be entitled to exercise pursuant to Section
7(a)(i) shall cease, and all such rights shall thereupon become vested in
Secured Party who shall thereupon have the sole right to exercise such voting
and other consensual rights;


                (ii)        all rights of Pledgors to receive the dividends and
interest payments which it would otherwise be authorized to receive and retain
pursuant to Section 7(a)(ii) shall cease, and all such rights shall thereupon
become vested in Secured Party who shall thereupon have the sole right to
receive and hold as Pledged Collateral such dividends, other distributions and
interest payments; and


                    (iii)        all dividends, principal, interest payments and
other distributions which are received by Pledgors contrary to the provisions of
paragraph (ii) of this Section 7(b) shall be received in trust for the benefit
of Secured Party, shall be segregated from other funds of Pledgors and shall
forthwith be paid over to Secured Party as Pledged Collateral in the same form
as so received (with any necessary indorsements).




7

            (c)        In order to permit Secured Party to exercise the voting
and other consensual rights which it may be entitled to exercise pursuant to
Section 7(b)(i) and to receive all dividends and other distributions which it
may be entitled to receive under Section 7(a)(ii) or Section 7(b)(ii), (i) each
Pledgor shall promptly execute and deliver (or cause to be executed and
delivered) to Secured Party all such proxies, dividend payment orders and other
instruments as Secured Party may from time to time reasonably request and
(ii) without limiting the effect of the immediately preceding clause (i), each
Pledgor hereby grants to Secured Party an irrevocable proxy to vote the Pledged
Shares and to exercise all other rights, powers, privileges and remedies to
which a holder of the Pledged Shares would be entitled (including, without
limitation, giving or withholding written consents of shareholders, calling
special meetings of shareholders and voting at such meetings), which proxy shall
be effective, automatically and without the necessity of any action (including
any transfer of any Pledged Shares on the record books of the issuer thereof) by
any other Person (including the issuer of the Pledged Shares or any officer or
agent thereof), upon the occurrence of a Triggering Event (other than an
Involuntary Proceeding) or the occurrence and continuation of an Involuntary
Proceeding for at least 60 consecutive days and which proxy shall only terminate
upon the payment in full of the Secured Obligations.

        SECTION 8.     Secured Party Appointed Attorney-in-Fact.     Each
Pledgor hereby irrevocably appoints Secured Party as such Pledgor’s
attorney-in-fact, with full authority in the place and stead of such Pledgor and
in the name of such Pledgor, Secured Party or otherwise, from time to time in
Secured Party’s discretion to take any action and to execute any instrument that
Secured Party may deem necessary or advisable to accomplish the purposes of this
Agreement, including without limitation:

            (a)        to file one or more financing or continuation statements,
or amendments thereto, relative to all or any part of the Pledged Collateral
without the signature of Pledgor;

            (b)        upon the occurrence and during the continuation of a
Triggering Event (other than an Involuntary Proceeding) or upon the occurrence
and continuation of an Involuntary Proceeding for at least 60 consecutive days
and during the continuation of such Involuntary Proceeding, to ask, demand,
collect, sue for, recover, compound, receive and give acquittance and receipts
for moneys due and to become due under or in respect of any of the Pledged
Collateral;

            (c)        upon the occurrence and during the continuation of a
Triggering Event (other than an Involuntary Proceeding) or upon the occurrence
and continuation of an Involuntary Proceeding for at least 60 consecutive days
and during the continuation of such Involuntary Proceeding, to receive, endorse
and collect any instruments made payable to Pledgor representing any dividend,
principal or interest payment or other distribution in respect of the Pledged
Collateral or any part thereof and to give full discharge for the same;



8

            (d)        upon the occurrence and during the continuation of a
Triggering Event (other than an Involuntary Proceeding) or upon the occurrence
and continuation of an Involuntary Proceeding for at least 60 consecutive days
and during the continuation of such Involuntary Proceeding, to file any claims
or take any action or institute any proceedings that Secured Party may deem
necessary or desirable for the collection of any of the Pledged Collateral or
otherwise to enforce the rights of Secured Party with respect to any of the
Pledged Collateral;

            (e)        to pay or discharge taxes or Liens (other than Permitted
Liens) levied or placed upon or threatened against the Pledged Collateral, the
legality or validity thereof and the amounts necessary to discharge the same to
be determined by Secured Party in its sole discretion, any such payments made by
Secured Party to become obligations of such Pledgor to Secured Party, due and
payable immediately without demand; and

            (f)        upon the occurrence and during the continuation of a
Triggering Event (other than an Involuntary Proceeding) or upon the occurrence
and continuation of an Involuntary Proceeding for at least 60 consecutive days
and during the continuation of such Involuntary Proceeding, generally to sell,
transfer, pledge, make any agreement with respect to or otherwise deal with any
of the Pledged Collateral as fully and completely as though Secured Party were
the absolute owner thereof for all purposes, and to do, at Secured Party’s
option and such Pledgor’s expense, at any time or from time to time, all acts
and things that Secured Party deems necessary to protect, preserve or realize
upon the Pledged Collateral and Secured Party’s security interest therein in
order to effect the intent of this Agreement, all as fully and effectively as
such Pledgor might do.

        SECTION 9.     Secured Party May Perform.     If any Pledgor fails to
perform any agreement contained herein, Secured Party may itself perform, or
cause performance of, such agreement, and the expenses of Secured Party incurred
in connection therewith shall be payable by such Pledgor under Section 13(b).

        SECTION 10.     Standard of Care.     The powers conferred on Secured
Party hereunder are solely to protect its interest in the Pledged Collateral and
shall not impose any duty upon it to exercise any such powers. Except for the
exercise of reasonable care in the custody of any Pledged Collateral in the
Secured Party’s possession and the accounting for moneys actually received by it
hereunder, Secured Party shall have no duty as to any Pledged Collateral, it
being understood by the parties hereto that Secured Party shall have no
responsibility for (a) ascertaining or taking action with respect to calls,
conversions, exchanges, maturities, tenders or other matters relating to any
Pledged Collateral, whether or not Secured Party or any Senior Secured Creditor
has or is deemed to have knowledge of such matters, (b) taking any necessary
steps (other than steps taken in accordance with the standard of care set forth
above to maintain possession of the Pledged Collateral) to preserve rights
against any prior parties or any other rights pertaining to any Pledged
Collateral, (c) taking any necessary steps to collect or realize upon the
Secured Obligations or any guarantee therefor, or any part thereof, or any of
the Pledged Collateral, or (d) initiating any action to protect the Pledged
Collateral against the possibility of a decline in market value. Secured Party
shall be deemed to have exercised reasonable care in the custody and
preservation of Pledged Collateral in its possession if such Pledged Collateral
is accorded



9

treatment substantially equal to that which Secured Party accords its own
property consisting of negotiable securities.

        SECTION 11. Remedies.

            (a)        If any Triggering Event (other than Involuntary
Proceeding) shall have occurred and be continuing or any Involuntary Proceeding
shall have occurred and be continuing for at least 60 consecutive days, Secured
Party may exercise in respect of the Pledged Collateral, in addition to all
other rights and remedies provided for herein or otherwise available to it, all
the rights and remedies of a secured party on default under the Uniform
Commercial Code as in effect in any relevant jurisdiction (the “UCC”) (whether
or not the UCC applies to the affected Pledged Collateral), and Secured Party
may also in its sole discretion, without notice except as specified below, sell
the Pledged Collateral or any part thereof in one or more parcels at public or
private sale, at any exchange or broker’s board or at any of Secured Party’s
offices or elsewhere, for cash, on credit or for future delivery, at such time
or times and at such price or prices and upon such other terms as Secured Party
may deem commercially reasonable, irrespective of the impact of any such sales
on the market price of the Pledged Collateral. Secured Party or any Senior
Secured Creditor may be the purchaser of any or all of the Pledged Collateral at
any such sale and Secured Party, as agent for and representative of the
Benefitted Parties, shall be entitled, for the purpose of bidding and making
settlement or payment of the purchase price for all or any portion of the
Pledged Collateral sold at any such public sale, to use and apply any of the
Secured Obligations as a credit on account of the purchase price for any Pledged
Collateral payable by Secured Party or any Senior Secured Creditor at such sale.
Each purchaser at any such sale shall hold the property sold absolutely free
from any claim or right on the part of Pledgors, and each Pledgor hereby waives
(to the extent permitted by applicable law) all rights of redemption, stay
and/or appraisal which it now has or may at any time in the future have under
any rule of law or statute now existing or hereafter enacted. Each Pledgor
agrees that, to the extent notice of sale shall be required by law, at least ten
days’ notice to Pledgor of the time and place of any public sale or the time
after which any private sale is to be made shall constitute reasonable
notification. Secured Party shall not be obligated to make any sale of Pledged
Collateral regardless of notice of sale having been given. Secured Party may
adjourn any public or private sale from time to time by announcement at the time
and place fixed therefor, and such sale may, without further notice, be made at
the time and place to which it was so adjourned. Each Pledgor hereby waives any
claims against Secured Party arising by reason of the fact that the price at
which any Pledged Collateral may have been sold at such a private sale was less
than the price which might have been obtained at a public sale, even if Secured
Party accepts the first offer received and does not offer such Pledged
Collateral to more than one offeree. If the proceeds of any sale or other
disposition of the Pledged Collateral are insufficient to pay all the Secured
Obligations, Pledgors shall be jointly and severally liable for the deficiency
and the fees of any attorneys employed by Secured Party or any Senior Secured
Creditor to collect such deficiency.



10

            (b)        Each Pledgor recognizes that, by reason of certain
prohibitions contained in the Securities Act of 1933, as from time to time
amended (the “Securities Act”), and applicable state securities laws, Secured
Party may be compelled, with respect to any sale of all or any part of the
Pledged Collateral conducted without prior registration or qualification of such
Pledged Collateral under the Securities Act and/or such state securities laws,
to limit purchasers to those who will agree, among other things, to acquire the
Pledged Collateral for their own account, for investment and not with a view to
the distribution or resale thereof. Each Pledgor acknowledges that any such
private sales may be at prices and on terms less favorable than those obtainable
through a public sale without such restrictions (including, without limitation,
a public offering made pursuant to a registration statement under the Securities
Act) and each Pledgor agrees that any such private sale shall be deemed to have
been made in a commercially reasonable manner and that Secured Party shall have
no obligation to engage in public sales and no obligation to delay the sale of
any Pledged Collateral for the period of time necessary to permit the issuer
thereof to register it for a form of public sale requiring registration under
the Securities Act or under applicable state securities laws, even if such
issuer would, or should, agree to so register it.

            (c)        If Secured Party determines to exercise its right to sell
any or all of the Pledged Collateral, upon written request, each Pledgor shall
and shall cause each issuer of any Pledged Shares to be sold hereunder from time
to time to furnish to Secured Party all such information as Secured Party may
request in order to determine the number of shares and other instruments
included in the Pledged Collateral which may be sold by Secured Party in exempt
transactions under the Securities Act and the rules and regulations of the
Securities and Exchange Commission thereunder, as the same are from time to time
in effect.

        SECTION 12.     Application of Proceeds.     Except as expressly
provided elsewhere in this Agreement, all proceeds received by Secured Party in
respect of any sale of, collection from, or other realization upon all or any
part of the Pledged Collateral shall be applied as provided in the Collateral
Agency and Intercreditor Agreement.

        SECTION 13.     Indemnity and Expenses.

            (a)        Pledgors jointly and severally agree to indemnify Secured
Party and each Senior Secured Creditor from and against any and all claims,
losses and liabilities in any way relating to, growing out of or resulting from
this Agreement and the transactions contemplated hereby (including, without
limitation, enforcement of this Agreement), except to the extent such claims,
losses or liabilities result solely from Secured Party’s or such Senior Secured
Creditor’s gross negligence or willful misconduct as finally determined by a
court of competent jurisdiction.

            (b)        Pledgors jointly and severally agree to pay to Secured
Party upon demand the amount of any and all costs and expenses, including the
reasonable fees and expenses of counsel and of any experts and agents, that
Secured Party may incur in connection with (i) the administration of this
Agreement and the Collateral Agency and Intercreditor Agreement, (ii) the
custody or preservation of, or the sale of, collection from, or other
realization upon, any of the Pledged Collateral, (iii) the exercise or
enforcement of any of the rights of Secured



11

Party hereunder and under the Collateral Agency and Intercreditor Agreement, or
(iv) the failure by any Pledgor to perform or observe any of the provisions
hereof.

        SECTION 14.     Continuing Security Interest; Transfer of Loans.
    This Agreement shall create a continuing security interest in the Pledged
Collateral and shall (a) remain in full force and effect until the payment in
full of all Secured Obligations, the cancellation or termination of all
commitments under each Senior Secured Loan Document, and the cancellation or
expiration of all outstanding Letters of Credit (as defined in the Collateral
Agency and Intercreditor Agreement), (b) be binding upon Pledgor, its successors
and assigns, and (c) inure, together with the rights and remedies of Secured
Party hereunder, to the benefit of Secured Party and its successors, transferees
and assigns. Upon the payment in full of all Secured Obligations, the
cancellation or termination of all commitments under each Senior Secured Loan
Document, and the cancellation or expiration of all outstanding Letters of
Credit, the security interest granted hereby shall terminate and all rights to
the Pledged Collateral shall revert to Pledgors. Upon any such termination
Secured Party will, at Pledgors’ expense, execute and deliver to Pledgors such
documents as Pledgors shall reasonably request to evidence such termination.

        SECTION 15.     Secured Party as Agent.

            (a)        Secured Party has been appointed to act as Secured Party
hereunder by the Benefitted Parties. Secured Party shall be obligated, and shall
have the right hereunder, to make demands, to give notices, to exercise or
refrain from exercising any rights, and to take or refrain from taking any
action (including, without limitation, the release or substitution of Pledged
Collateral), solely in accordance with this Agreement and the other Senior
Secured Loan Documents; provided that Secured Party shall exercise, or refrain
from exercising, any remedies provided for in Section 11 in accordance with the
instructions of Requisite Creditors (as defined in the Collateral Agency and
Intercreditor Agreement). In furtherance of the foregoing provisions of this
Section 15, each Senior Secured Creditor, by its acceptance of the benefits
hereof, agrees that it shall have no right individually to realize upon any of
the Pledged Collateral hereunder, it being understood and agreed by such Senior
Secured Creditor that all rights and remedies hereunder may be exercised solely
by Secured Party for the benefit of the Benefitted Parties in accordance with
the terms of this Section 15.

            (b)        Secured Party shall at all times be the same Person that
is Collateral Agent under the Collateral Agency and Intercreditor Agreement.
Written notice of resignation by the Collateral Agent pursuant to subsection
4(h) of the Collateral Agency and Intercreditor Agreement shall also constitute
notice of resignation as Secured Party under this Agreement; removal of the
Collateral Agent pursuant to subsection 4(h) of the Collateral Agency and
Intercreditor Agreement shall also constitute removal as Secured Party under
this Agreement; and appointment of a successor Collateral Agent pursuant to
subsection 4(h) of the Collateral Agency and Intercreditor Agreement shall also
constitute appointment of a successor Secured Party under this Agreement. Upon
the acceptance of any appointment as Collateral Agent under subsection 4(h) of
the Collateral Agency and Intercreditor Agreement by a successor Collateral
Agent, that successor Collateral Agent shall thereupon succeed to and become
vested with all the rights, powers, privileges and duties of the retiring or
removed Secured Party under this Agreement, and the retiring or removed Secured
Party under this Agreement



12

shall promptly (i) transfer to such successor Secured Party all sums, securities
and other items of Collateral held hereunder, together with all records and
other documents necessary or appropriate in connection with the performance of
the duties of the successor Secured Party under this Agreement, and (ii) execute
and deliver to such successor Secured Party such amendments to financing
statements, and take such other actions, as may be necessary or appropriate in
connection with the assignment to such successor Secured Party of the security
interests created hereunder, whereupon such retiring or removed Secured Party
shall be discharged from its duties and obligations under this Agreement. After
any retiring or removed Agent’s resignation or removal hereunder as Secured
Party, the provisions of this Agreement shall inure to its benefit as to any
actions taken or omitted to be taken by it under this Agreement while it was
Secured Party hereunder.

            (c)        Secured Party shall not be deemed to have any duty
whatsoever with respect to any Additional Senior Lender (as defined in the
Collateral Agency and Intercreditor Agreement) until Secured Party shall have
received written notice in form and substance satisfactory to Secured Party from
a Pledgor or such Additional Senior Lender as to the existence and terms of the
applicable Senior Secured Loan Documents.

        SECTION 16.     Additional Pledgors.     Company shall be the initial
Pledgor hereunder. From time to time subsequent to the date hereof, Subsidiary
Guarantors may become parties hereto as additional Pledgors (each an “Additional
Pledgor”) by executing a counterpart of this Agreement substantially in the form
of Schedule III annexed hereto. Upon delivery of any such counterpart to Secured
Party, notice of which is hereby waived by Pledgors, each such Additional
Pledgor shall be a Pledgor and shall be as fully a party hereto as if such
Additional Pledgor were an original signatory hereto. Each Pledgor expressly
agrees that its obligations arising hereunder shall not be affected or
diminished by the addition or release of any other Pledgor hereunder, nor by any
election of Secured Party or any Senior Secured Creditor not to cause any
Subsidiary Guarantor to become an Additional Pledgor hereunder. This Agreement
shall be fully effective as to any Pledgor that is or becomes a party hereto
regardless of whether any other Person becomes or fails to become or ceases to
be a Pledgor hereunder.

        SECTION 17.     Amendments; Etc.     No amendment, modification,
termination or waiver of any provision of this Agreement, and no consent to any
departure by any Pledgor therefrom, shall in any event be effective unless the
same shall be in writing and signed by Secured Party and, in the case of any
such amendment or modification, by Pledgors. Any such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
it was given.

        SECTION 18.     Notices.     Any notice or other communication herein
required or permitted to be given shall be in writing and may be personally
served or sent by telefacsimile or United States mail or courier service and
shall be deemed to have been given when received. For the purposes hereof, the
address of each party hereto shall be as set forth under such party’s name on
the signature pages hereof or as such other address as shall be designated by
such party in a written notice delivered to the other party hereto.



13

        SECTION 19.     Failure or Indulgence Not Waiver; Remedies Cumulative.
    No failure or delay on the part of Secured Party in the exercise of any
power, right or privilege hereunder shall impair such power, right or privilege
or be construed to be a waiver of any default or acquiescence therein, nor shall
any single or partial exercise of any such power, right or privilege preclude
any other or further exercise thereof or of any other power, right or privilege.
All rights and remedies existing under this Agreement are cumulative to, and not
exclusive of, any rights or remedies otherwise available.

        SECTION 20.     Severability.     In case any provision in or obligation
under this Agreement shall be invalid, illegal or unenforceable in any
jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby.

        SECTION 21.     Headings.     Section and subsection headings in this
Agreement are included herein for convenience of reference only and shall not
constitute a part of this Agreement for any other purpose or be given any
substantive effect.

        SECTION 22.     Governing Law; Terms.     THIS AGREEMENT AND THE RIGHTS
AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW
YORK (INCLUDING, WITHOUT LIMITATION, SECTION 5-1401 OF THE GENERAL OBLIGATIONS
LAW OF THE STATE OF NEW YORK), WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES,
EXCEPT TO THE EXTENT THAT THE UCC PROVIDES THAT THE PERFECTION OF THE SECURITY
INTEREST HEREUNDER, OR REMEDIES HEREUNDER, IN RESPECT OF ANY PARTICULAR PLEDGED
COLLATERAL ARE GOVERNED BY THE LAWS OF A JURISDICTION OTHER THAN THE STATE OF
NEW YORK. Unless otherwise defined herein or in the Note Purchase Agreement,
terms used in Articles 8 and 9 of the Uniform Commercial Code in the State of
New York are used herein as therein defined. The rules of construction set forth
in Section 23.4 of the Note Purchase Agreement shall be applicable to this
Agreement mutatis mutandis.

        SECTION 23.     Consent to Jurisdiction and Service of Process.     ALL
JUDICIAL PROCEEDINGS BROUGHT AGAINST ANY PLEDGOR ARISING OUT OF OR RELATING TO
THIS AGREEMENT, OR ANY OBLIGATIONS HEREUNDER, MAY BE BROUGHT IN ANY STATE OR
FEDERAL COURT OF COMPETENT JURISDICTION IN THE STATE , COUNTY AND CITY OF NEW
YORK. BY EXECUTING AND DELIVERING THIS AGREEMENT, EACH PLEDGOR, FOR ITSELF AND
IN CONNECTION WITH ITS PROPERTIES, IRREVOCABLY (I) ACCEPTS GENERALLY AND
UNCONDITIONALLY THE NONEXCLUSIVE JURISDICTION AND VENUE OF SUCH COURTS;
(II) WAIVES ANY DEFENSE OF FORUM NON CONVENIENS; (III) AGREES THAT SERVICE OF
ALL PROCESS IN ANY SUCH PROCEEDING IN ANY SUCH COURT MAY BE MADE BY REGISTERED
OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, TO SUCH PLEDGOR AT ITS ADDRESS
PROVIDED IN ACCORDANCE WITH SECTION 18; (IV) AGREES THAT SERVICE AS PROVIDED IN
CLAUSE (III) ABOVE IS SUFFICIENT TO CONFER PERSONAL JURISDICTION OVER SUCH
PLEDGOR IN ANY SUCH PROCEEDING IN ANY SUCH COURT, AND



14

OTHERWISE CONSTITUTES EFFECTIVE AND BINDING SERVICE IN EVERY RESPECT; (V) AGREES
THAT SECURED PARTY RETAINS THE RIGHT TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY LAW OR TO BRING PROCEEDINGS AGAINST SUCH PLEDGOR IN THE COURTS OF
ANY OTHER JURISDICTION; AND (VI) AGREES THAT THE PROVISIONS OF THIS SECTION 23
RELATING TO JURISDICTION AND VENUE SHALL BE BINDING AND ENFORCEABLE TO THE
FULLEST EXTENT PERMISSIBLE UNDER NEW YORK GENERAL OBLIGATIONS LAW SECTION 5-1402
OR OTHERWISE.

        SECTION 24.     Waiver of Jury Trial.     PLEDGORS AND SECURED PARTY
HEREBY AGREE TO WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR
CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT. The scope of this
waiver is intended to be all-encompassing of any and all disputes that may be
filed in any court and that relate to the subject matter of this transaction,
including without limitation contract claims, tort claims, breach of duty
claims, and all other common law and statutory claims. Each Pledgor and Secured
Party acknowledge that this waiver is a material inducement for such Pledgor and
Secured Party to enter into a business relationship, that each Pledgor and
Secured Party have already relied on this waiver in entering into this Agreement
and that each will continue to rely on this waiver in their related future
dealings. Each Pledgor and Secured Party further warrant and represent that each
has reviewed this waiver with its legal counsel, and that each knowingly and
voluntarily waives its jury trial rights following consultation with legal
counsel. THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER
ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL WRITTEN WAIVER SPECIFICALLY
REFERRING TO THIS SECTION 24 AND EXECUTED BY EACH OF THE PARTIES HERETO), AND
THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR
MODIFICATIONS TO THIS AGREEMENT. In the event of litigation, this Agreement may
be filed as a written consent to a trial by the court.

        SECTION 25.     Counterparts.     This Agreement may be executed in one
or more counterparts and by different parties hereto in separate counterparts,
each of which when so executed and delivered shall be deemed an original, but
all such counterparts together shall constitute but one and the same instrument;
signature pages may be detached from multiple separate counterparts and attached
to a single counterpart so that all signature pages are physically attached to
the same document.

[Remainder of page intentionally left blank]



15

        IN WITNESS WHEREOF, Pledgors and Secured Party have caused this
Agreement to be duly executed and delivered by their respective officers
thereunto duly authorized as of the date first written above.


NU SKIN ENTERPRISES, INC.,

as Pledgor

By:          /s/ Corey B. Lindley
Name:    Corey B. Lindley
Title:      Executive Vice President and
                Chief Financial Officer

Notice Address

One Nu Skin Plaza
75 West Center Street
Provo, Utah 84601
Attention: General Counsel
Facsimile: (801) 345-6099



S-1

STATE STREET BANK AND TRUST COMPANY OF CALIFORNIA, N.A.,

as Secured Party

By:         /s/ Stephen Rivero
Name:    Stephen Rivero
Title:      Vice President

Notice Address

State Street Bank and Trus
Company of California, N.A.
633 West 5th Street, 12th Floor
Los Angeles, California 90071
Attention:    Corporate Trust Department
Facsimile:     (213) 362-7357



S-2


SCHEDULE I


PLEDGED SHARES

        Attached to and forming a part of the Pledge Agreement dated as of
October 12, 2000 between Nu Skin Enterprises, Inc., as Pledgor, and State Street
Bank and Trust Company of California, N.A., as Secured Party.

Issuer  Class of Stock  Stock
Certificate Nos.
  Par
Value  Number of Shares  Number of
Shares Issued
and Outstanding
  Percentage
Represented by
Pledged Shares  Holder of Shares
Not Pledged                  Nu Skin
Japan Co., Ltd.   Common   3A-001   ¥50,000   2,340   3,600 65%   Pledgor  




III-A-1